 
Exhibit 10.2.2

AMENDMENT NO. 1
 
AMENDMENT NO. 1 dated as of April 2, 2007 (the "Amendment") among KANSAS CITY
POWER & LIGHT RECEIVABLES COMPANY (the "Seller"), KANSAS CITY POWER & LIGHT
COMPANY (the initial collection agent, "collection Agent") and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (17k/a The Bank of Tokyo-Mitsubishi,
Ltd., New York Branch, the "Agent") and VICTORY RECEIVABLES CORPORATION (the
"Purchaser") to the RECEIVABLES SALE AGREEMENT, dated as of July 1, 2005, among
the parties hereto.
 
WITNESSETH:
 
WHEREAS, the Seller, the Collection Agent, the Purchaser and the Agent have
heretofore entered into a Receivables Sale Agreement dated as of July 1, 2005
(as amended from time to time, the "Agreement"); and
 
WHEREAS, the Seller, the Collection Agent, the Purchaser and the Agent seek to
modify the Agreement upon the terms hereof.
 
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt
and sufficiency of which are hereby acknowledged and confirmed), the Seller, the
Collection Agent, the Purchaser and the Agent hereto agree as follows:
 
AGREEMENT:
 
1.  Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in the Agreement.
 
2.  Amendments. The Agreement is hereby amended as follows:
 
A. The definition of "Monthly Report Date" in Schedule I of the Agreement is
hereby amended and restated in its entirety as follows:
 
"Monthly Report Date" means with respect to each calendar month, the fifteenth
(15) day of the immediately succeeding calendar month (or if such day is not a
Business Day, the immediately succeeding Business Day).
                                                                    1

--------------------------------------------------------------------------------

 
B. The beginning of Section 5.1(a)(vi) of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
"(vi) Receivables Agreed Upon Procedures Report. As soon as available and in any
event by October 31" of each year,"
 
C. The beginning of Schedule 5. l (a)(vi) of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
As soon as available and in any event by October 31" of each year"
 
3. Conditions to Effectiveness. This Amendment shall be effective as of the date
first above written upon satisfaction of the following conditions precedent:
 
(a) Execution of Amendment. The Agent shall have received a counterpart of this
Amendment duly executed by the Seller, the Collection Agent and the Purchaser.
 
(b) No Defaults. No Termination Event shall have occurred and be continuing
either before or immediately after giving effect to this Amendment.
 
(c) Representations and Warranties True. The representations and warranties of
the Seller contained in the Agreement shall be true and correct both as of the
date hereof and immediately after giving effect to this Amendment.
 
4. Reference to and Effect on the Agreement and the Transaction Documents.
 
(a) The Agreement (except. as specifically amended herein) shall remain in full
force and effect and said Agreement is hereby ratified and confirmed in all
respects by each of the parties hereto.
 
(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of or amendment to any
right, power or remedy of the Agent or the Purchaser under, nor constitute a
waiver of or amendment to, any other provision or condition under any
Transaction Document other than as specifically contemplated by the Agreement.
 
5. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Seller, the Collection Agent, the Purchaser and the Agent, and
their respective successors and assigns.
2

--------------------------------------------------------------------------------

 
6.  Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and both of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart hereof by telecopy or other electronic means shall be
deemed to be an original.
 
7.  Governing Law. This Amendment shall be governed by, and shall be construed
in accordance with, the internal laws of the State of New York (including
Section 5-1401-1 of the General Obligations Law), but without regard to any
other conflicts of law provisions thereof.
 
8.  Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
or are given any substantive effect.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


SELLER:     KANSAS CITY POWER & LIGHT RECEIVABLES
COMPANY




By:  /s/ James P. Gilligan
Name:   James P. Gilligan
Title:    President




COLLECTION AGENT:  KANSAS CITY POWER & LIGHT COMPANY
 
 
By:   /s/ Michael W. Cline
Name:  Michael W. Cline
Title:    Treasurer




PURCHASER:  VICTORY RECEIVABLES CORPORATION




By:  /s/ Franklin Collazo
Name:  Franklin P. Collazo
Title:    Secretary


Agreed and accepted to by:


AGENT:     THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH




By:  /s/ Aditya K. Reddy
Name:  Aditya K. Reddy
Title:    Vice President and Manager
 
                                    4